DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 4/8/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Terminal Disclaimer
The terminal disclaimer filed on 4/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 11181751 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “…an end arm portion (10a)…” (line 6) is vague and renders the claims indefinite. Claim cites an arm (6) having a first end (6a) and a second end (6b) (line 4-5) (also see instant disclosure, figs. 1-4). As teaching in instant disclosure, a portion of 10a is between the ends of 6a and 6b. The portion of 10a is in a middle of the arm (6) (see fig. 2), appears that the portion of 10a is not an end portion of the arm (6). Hence, the term of “end arm portion (10a)” does not clearly specified disclosed structures. 

Claims 2-12 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Haynes (US 6118882).

Regarding Claim 1, Haynes teaches spectacles comprising auricular devices (abstract; figs. 5-8), comprising 

- a structure having a front frame (2) for supporting respective lenses (4) (fig. 1, 101--lenses, 102--frame), - and 

a pair of arms (6) (fig. 3, 103) that are articulated to the front frame on laterally opposite sides, each of said arms (6) extending longitudinally between a first end (6a) that is articulated to the front frame (2) and a second, opposite end (6b), close to which an end arm portion (10a) can make contact with a user's head at an ear thereof (fig. 1, 103, 102), 

wherein each arm (6) extends from said second end (6b) into an arm portion (11) that is made of flexible material and bears an element (12) for supporting an auricular device (8), said arm portion (11) is moveable between an operating position in which said support element (12) is worn at the ear to allow the auricular device (8) to be positioned, and a non-operating position in which said support element (12) is held on the end arm portion (10a) (figs. 5 and 6, structure holding 105, 105—eyephone; col. 6, line 45-55, The spectacles have adjusting means which enable the ear end of the arms of the spectacles to be moved from the conventional position in which the ear end, and thus the earphone, is located behind the ear to a listening position in which the ear end of the arm is located across the ear and the earphone is located in, or adjacent to, the ear. The arms of the spectacles may be formed such that they have some inherent elasticity to facilitate movement of the arms from the conventional position to the listening position).

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Arnell et al (WO 9913682).

Regarding Claim 1, Arnell teaches spectacles comprising auricular devices (abstract; figs. 1-4), comprising 

- a structure having a front frame (2) for supporting respective lenses (4) (fig. 1, 22--frame, 34, 36--lenses), - and 

a pair of arms (6) that are articulated to the front frame on laterally opposite sides (fig. 1, 30, 32), each of said arms (6) extending longitudinally between a first end (6a) that is articulated to the front frame (2) and a second, opposite end (6b), close to which an end arm portion (10a) can make contact with a user's head at an ear thereof (fig. 1, 30, 32, both of which having two ends and connecting to 22), 

wherein each arm (6) extends from said second end (6b) into an arm portion (11) that is made of flexible material (fig. 1, 24c-- flexible wire cable) and bears an element (12) (fig. 1, 24, 24a)) for supporting an auricular device (8) (fig. 1, 24, 24b), said arm portion (11) is moveable between an operating position in which said support element (12) is worn at the ear to allow the auricular device (8) to be positioned, and a non-operating position in which said support element (12) is held on the end arm portion (10a) (fig. 1, 24, 24c; page 4, line 7-17, All, however, are characterized by convenient attachment of the earphones to the frame (in the detachable embodiments), connection of the program source to the frame at only a single point, convenient engagement of the earphone with the ear for use, and correspondingly convenient removal and storage when not in use; the earphones are permanently affixed to the frame by their electrical wires, and are stored, when not in use, in recesses on the temple-pieces).

Regarding Claim 2, Arnell teaches the spectacles according to claim 1, wherein at least said arm portion (11) is made of a resiliently deformable elastomeric material (fig. 1, 24c-- flexible wire cable).

Regarding Claim 3, Arnell teaches the spectacles according to claim, wherein said arm portion (11) has a main extension in the longitudinal direction between said second end (6b) and an opposite free end (11a) of said portion (11), said support element (12) being provided on the arm portion (11) at said free end (11a) (fig. 1, 24c, 24a; fig. 21, 324, 308).

Regarding Claim 4, Arnell teaches the spectacles according to claim 1, wherein said support element (12) is integrally formed with the arm portion (11) by means of injection molding or hot compression molding or casting (fig, 1, 24a, 24c; --- this portion of  claim is of a product-by-process claim (product/product making), and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.

Regarding Claim 5, Arnell teaches the spectacles according to claim 1,  wherein said support element (12) is engageable in an associated seat (20) made in said arm (6) so as to hold said support element (12) in the second, non-operating position (fig. 1, 24, 24a; 40, 42—seats; page 4, line 7-17, All, however, are characterized by convenient attachment of the earphones to the frame (in the detachable embodiments), connection of the program source to the frame at only a single point, convenient engagement of the earphone with the ear for use, and correspondingly convenient removal and storage when not in use; the earphones are permanently affixed to the frame by their electrical wires, and are stored, when not in use, in recesses on the temple-pieces).

Regarding Claim 6, Arnell teaches the spectacles according to claim 5, wherein said seat (20) is provided in the end arm portion (10a) (fig. 1, 30, 32-arms; 40, 42—seats).

Regarding Claim 7, Arnell teaches the spectacles according to claim 5, wherein a snap-in or pressure coupling is provided between said support element (12) and said seat (20) (page 8, line 28-32, Because of the elastic properties of the material from which insert 42 is formed, the earphone may be snapped into, and retained in place simply by pushing it into body cavities 44).

Regarding Claim 8, Arnell teaches the spectacles according to claim 1, wherein said support element (12) is ring-shaped, said ring being formed in one piece with the arm portion (11), an opening (16) defined in the ring configured to removably accommodate and hold said auricular device (8) (fig. 1, 24, 24c, 24a, 24b).

Regarding Claim 9, Arnell teaches the spectacles according to claim 1, further comprising a circuit (21) of electrical conductors that extends inside said arms (6) and/or inside the front frame (2) in order to electrically connect said auricular device (8) to components required for the auricular device to function (fig. 6a, 32, 26c, 90- circuit).

Regarding Claim 10, Arnell teaches the spectacles according to claim 9, wherein at least one of said arms (6) comprises a re-closable housing (22) that can accommodate at least some of said components (fig. 6a, 69).

Regarding Claim 11, Arnell teaches the spectacles according to claim 1, wherein said support element (12) is removably held on the end arm portion (10a) (fig. 1, 24, 24c, 42; page 4, line 7-17, All, however, are characterized by convenient attachment of the earphones to the frame (in the detachable embodiments), connection of the program source to the frame at only a single point, convenient engagement of the earphone with the ear for use, and correspondingly convenient removal and storage when not in use; the earphones are permanently affixed to the frame by their electrical wires, and are stored, when not in use, in recesses on the temple-pieces).

Regarding Claim 12, Arnell teaches the spectacles according to claim 5, wherein said support element (12) can removably engage said seat (20) (fig. 1, 24, 42; fig. 21, 308, 306).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872